Citation Nr: 1435194	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for headaches.  

2.  Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for a right elbow disability.  

3.  Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for a left elbow disability.  

4.  Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability.  

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to July 18, 2011.   




REPRESENTATION

Appellant represented by:	Cynthia H. Holman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  In October 2013, the RO denied claims for compensation under the provisions of 38 U.S.C.A. § 1151 for headaches, a right elbow condition, a left elbow condition, and a neck condition.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have additional disability due to headaches, or additional disability of an elbow, or of the cervical spine, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable. 

2.  Prior to July 18, 2011, the Veteran's PTSD is shown to have been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Compensation for an additional disability due to headaches, or additional disability of an elbow, or the cervical spine, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2013).

2.  Prior to July 18, 2011, the criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he incurred additional and permanent disability manifested by headaches, bilateral elbow disabilities, and a cervical spine disability, due to VA treatment provided to him at the Salisbury VA Medical Center (VAMC).   He argues that he sustained a head injury during VA treatment in August 2011 that resulted in a cervical spine disability.  He states that he incurred his cervical spine disability, headaches, and a bilateral elbow disability, due to a fall at night in which he struck his head and elbows on a steel bed frame.  He asserts that his fall occurred because he could not see in the dark as he returned to his bed from showering, that the night light had been turned off, that his fall could have been avoided by VA's use of night lights with motion detectors, and, in essence, that VA failed to install and maintain adequate lighting at night.  He further argues that the claimed symptoms from his fall, which include numbness of his left third and fourth fingers, were masked by administration of strong pain killers related to back surgery, such that he was not completely aware of his injuries for some time after his fall, until his medications were cut back after he was incarcerated.  See e.g., Veteran's claim (VA Form 21-4138), received in June 2013; Veteran's letters, dated in September and December of 2013.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

The Board notes that service connection is currently in effect for chloracne, and PTSD.  

The relevant medical evidence is summarized as follows: VA hospital reports show that on August 14, 2011, the Veteran, who was undergoing treatment for psychiatric symptoms, was treated for a "very small area" on his right forehead that was bruised and bleeding.  He reported that he fell while going from the bathroom to his bed at about 11 p.m.  He stated that the night light was off and that he could not see his bed, and that he had hit the right side of his head very hard.  He denied dizziness, blurry vision or nausea, and reported that mostly his neck and head hurt, with a pain level of 6 out of 10.  He was sent to the ED (emergency department) via wheelchair for additional evaluation.  The associated report of treatment from the emergency department, dated that same day, notes that the Veteran was treated at about 11:30 p.m., and that he was ambulatory.  The Veteran reported that he had gone to the bathroom and that the lights were not on, and that he had hit the railing on the side of his bed.  He denied LOC (loss of consciousness).  He was awake and oriented times three (to person, place, and time).  He complained of neck pain, and was noted to have a small abrasion on his forehead.  

Reports dated the following day, August 15, 2011, note the following: at about midnight of August 14th, the Veteran's head was cleaned and dressed with a band-aid, with no bleeding noted.  There was a very small abrasion on his forehead.  He was awake and oriented times three (to person, place, and time).  He complained that the back of his neck hurt.  At about 1:30 a.m., and again at 2 a.m., while waiting for X-ray results, he was noted to be sleeping, in no acute distress.  

Another report notes that the Veteran had stumbled on the edge of his bed while returning from the bathroom and fell forward and hit his head on the right side.  There was no loss of consciousness, or seizures.  The fall was purely due to mechanical factors.  There was "a tiny skin tear" on his right forehead, and "maybe a small goosebump surrounding it."  There was no spinal point tenderness, and no gross sensory deficit or loss.  Reflexes were equivocal.  There was neck pain and a nonconcussive head injury for a fall secondary to mechanical factors.  The Veteran declined a shot of Toradol.  He had a bandaid applied on his forehead.  His imaging studies were discussed with him, he was reassured, and sent back to his unit.  

At about 3 a.m., a post-fall assessment was done, which indicated that the Veteran ambulated alone, had been on multiple medications, and was asymptomatic prior to his fall.  His pre-fall risk care level was high.  Preventative measures in effect at the time of the fall were: low bed, clinical warning (fall risk), non-skid footwear, and frequent observation.  He had a headache, and a cut to his forehead, as well as neck pain.  He received a skin tear on the right side of his forehead with bruising.  He was alert, and oriented to person, place, time, and situation.  Speech and communication were appropriate.  There were no deficits in strength.  He was oriented to his own ability.  There was a history of falling, either immediate or within the past three months.  There was a secondary diagnosis.  Crutches, a cane, or a walker were used.  The Morse fall scale was 55 points (the report states that 45 points or more is high risk).  The Veteran was returned from the emergency department at about 2:30 a.m. in a wheelchair, in stable condition.  

A VA report, dated August 16, 2011, notes that the Veteran participated in group therapy, that he was "an active participant" in one of the groups, and that he performed sample tasks associated with a presentation by a neuropsychologist in another group, during which time he was "attentive and appeared receptive" to the information presented.  

A VA report, dated August 17, 2011, notes that the Veteran went on an outing involving going to a movie, and eating in a restaurant; there is no indication that he had any physical symptoms or other difficulties.  

A VA report, dated August 18, 2011, notes that the Veteran was the day's "featured speaker" at a PTSD group.  

A VA report, dated August 25, 2011, notes that the Veteran traveled to Washington D.C. to visit several memorials, with activities that included eating in restaurants, without any evidence of any physical residuals.  Another report dated that same day notes complaints of headaches, which were not noted to be associated with head trauma; a VA health care provider indicated that they may be due to loss of sleep or high caffeine intake.

An August 2011 VA discharge summary covering treatment provided between July and August of 2011, notes a history of one fall in which he hit his head, with no further episodes.  The report notes that at that time he was taking Prazosin for PTSD.

Hospital reports from the Salem VAMC, dated between September and October of 2011, show treatment for psychiatric symptoms, and note that the Veteran was a fall risk and that he would use a wheelchair while on the inpatient unit, with standard fall precautions in place, to include a low bed and non-skid socks.  He was noted to have constipation due to prescribed narcotics for back pain, which was managed with Miralax.  An October 2011 fall risk assessment contains a Morse fall risk score of 65.  

Reports from Mountain Medical Arts, dated between December 2011 and October 2013, indicate that they provided health care to the Veteran while he was in jail.  They show that in November 2011, the Veteran was noted to have undergone back surgery.  A June 2012 report notes that he had a knot on his left elbow, and that he reported that he fell and landed on left elbow a few weeks ago.  The assessment was olecranon bursitis, with no need for treatment.  A November 2012 report shows that he received left elbow treatment, with removal of packing and wound irrigation after a boil had ruptured the night before.  See also reports from Blue Ridge Regional Hospital, dated in November 2012 (showing left elbow treatment for a ruptured boil, with a reported six-week history of swelling, no history of trauma, and a clinical impression of olecranon bursitis).  

A December 2012 report shows that the Veteran complained of right elbow symptoms similar to those of his left elbow.  He claimed that he fell on both elbows prior to September 2011.  On examination, the right elbow had soft edema at the olecranon region, which was not thickened or tender.  There was no erythema or warmth.  A June 2013 report shows complaints that included left upper arm pain.  In October 2013, the Veteran was noted to complain of a two-week history of left middle and left ring finger numbness, as well as intermittent neck pain when he turns his head.  He was noted to have postural thoracokyphosis with increased cervical lordosis, and it was recommended that he receive cervical traction and formal PT (physical therapy).  The assessments included "other bursitis disorders," cervicalgia, mononeuritis of upper limb unspecified, osteoarthrosis generalized involving unspecified site, and pain in limb.   

As an initial matter, the Board finds that the Veteran is not a credible historian.  He asserts that he sustained injuries that include a bilateral elbow condition due to a fall in August 2011.  However, there is no record of complaints or treatment for elbow symptoms at that time, or until June 2012, over a year after the fall in issue, at which time a report from Mountain Medical Arts shows that he had a knot on his left elbow, and that he reported a three-week history of left elbow swelling, and that he had fallen and landed on left elbow a few weeks ago.  Another MMA report, dated in November 2012, notes a history of a left elbow injury "about three months ago."  Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

The Board further finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability of headaches, due to inpatient treatment in August 2011.  Although the Veteran is shown to have fallen during inpatient treatment for psychiatric symptoms in August 2011, at the time of his fall, his injury was described as involving a "very small area" on his right forehead, a "very small" abrasion on his forehead, and "a tiny skin tear" on his right forehead, with "maybe a small goosebump surrounding it."  His injury was deemed nonconcussive and he was noted to be awake and oriented times three, and ambulatory.  There was no loss of consciousness, or seizures, and no gross sensory deficit or loss.  He was noted to have fallen asleep shortly after his fall, and not to be in any acute distress while sleeping.  The only evidence of complaints of headaches proximate to the fall includes no evidence associating these headache complaints with head trauma; in fact the VA health care provider at the time indicated that they may be due to loss of sleep or high caffeine intake as they occurred in the morning and were relieved by coffee.  Accordingly, there is no evidence of headaches proximate to the incident and no diagnosis of a headache disability. Further, the Veteran has stated that his headaches essentially started in January 2012, more than five months after his fall. The Board finds that based on the evidence of record, there is no support for the Veteran's claim that he sustained additional disability in the form of headaches as a result of his August 2011 fall.   

With regard to the claims for a cervical spine disability, and a bilateral elbow disability, the Veteran complained of headaches and neck pain at the time of his fall; however, he did not complain of elbow symptoms until June 2012, almost a year later.  Treatment notes at the time of the fall contain no complaints related to his elbows, and no evidence of injury or abrasions. Further, the reports from Mountain Medical Arts show that in June 2012, the Veteran was noted to have a knot on his left elbow, and that he reported that he fell and landed on left elbow a few weeks before, well after his August 2011 fall at the VA facility.  

As for his cervical spine, while the Veteran complained of pain on the back of his neck, no permanent injury to his cervical spine is shown in the treatment records contemporaneous with his fall in August 2011.  In fact, imaging studies of his neck were performed and discussed with him at the time showing no injury. The Board finds the medical evidence proximate to his August 2011 fall more probative than the Veteran's current lay statements of the onset of his complaints related to his cervical spine, or bilateral elbow disabilities. Moreover, as noted above, the Board finds the Veteran not to be a credible historian as to his elbow complaints for which he has offered multiple onset dates. For all claims, there is no competent opinion in support of his having additional disability of the cervical spine or bilateral elbows as a result of his August 2011 fall.  

Additionally, there is no competent evidence that the fall was the result of carelessness, negligence, lack of proper skill, or error in judgment. The treatment notes at the time of the fall indicate that preventative measures were in effect at the time to prevent falls, such as a low bed, a clinical warning (fall risk), non-skid footwear, and frequent observation.  The records show that the VA was aware of his fall risk and had taken measures to address that risk.

In summary, an increase or additional disability is not shown, nor is there any competent evidence to show that even if there was such an increase it was the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that such disability was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for additional disability due to headaches, an elbow disorder, or a cervical spine disorder, under 38 U.S.C.A. § 1151 is not warranted.  Given the foregoing, an increase in disability involving  headaches, a bilateral elbow disability, and a cervical spine disability, is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA, and the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  

To the extent that the Veteran asserts that he has current disabilities related to his fall, the Board finds that he is not competent to link any current diagnoses to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Increased Initial Evaluation/Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In March 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date for service connection of April 23, 2007.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that a temporary total evaluation is in effect for the period from August 11, 2010 to September 30, 2010, see 38 C.F.R. § 4.29 (2013), and that the increased initial evaluation claim is therefore moot during this time period, and the evidence will not be further discussed, except as summarized infra.  In addition, in November 2013, the RO increased the Veteran's evaluation to 100 percent, with an effective date of July 18, 2011.  The Veteran's increased initial evaluation claim is therefore moot as of July 18, 2011, and the evidence dated on and after this date need not be discussed.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's discharge (DD Form 214) shows that he served in Vietnam, and that his awards include the Combat Action Ribbon.  There is no relevant evidence of treatment during service, or until 2005, at which time VA progress notes contain notations of a mood disorder due to a general medical conditions, and an anxiety disorder due to a general medical condition.  Thereafter, he was noted to have a depressive disorder, and possible PTSD.  

VA progress notes show a number of treatments for psychiatric symptoms.  They show that the Veteran complained of such symptoms as poor memory, depression, insomnia, nightmares, socially-isolating behavior, and some concentration problems.  He tended to deny such symptoms as hallucinations, or psychotic symptoms.  The findings tend to show that he had mild psychomotor slowing, with some wincing from back pain, fluent speech without significant latency of response, fair elaboration, blunted affect, depressed mood, logical thought processes without derailing, no suicidal or homicidal ideation, no hallucinations or delusions, grossly intact cognition, fair insight and judgment, and that he was alert without fluctuations in the level of consciousness.  With regard to specific findings, the evidence shows that the Veteran's medication regime was frequently adjusted.  

A June 2007 report notes fleeing thoughts of suicide, without plan, and fleeting thoughts of attacking his old boss with no plan or intent.  The assessment was major depression, single episode, possible PTSD.  A May 2008 report notes that he had depression, but that he was doing much better since starting venlafaxine.  In September 2008, he complained of increased depression.  

A January 2009 report notes complaints of concentration problems, but that memory screening was within normal limits.  See also VA progress notes, dated in August and September of 2009 (same).  He had irritability and anger, but  no loss of control at all in recent months.  A June 2009 report shows that the Veteran stated that he was doing ok at his job but "there is too much workload for one person."  A November 2009 report notes that Abilify was "quite helpful," and that he is now less irritable, suspicious, and anxious.  His use of restoril continued to help with his insomnia.  He had improved mood, despite the loss of jobs, due to use of Zoloft, and he reported that his relationship had improved and that his girlfriend had noticed that he seemed better emotionally.  

A January 2010 report contains a GAF score of 58.  A May 6, 2011 VA progress note shows that the Veteran reported that he was on probation for a narcotics charge, and that on examination he was alert and oriented to person, place, time, and situation.  Speech was clear and goal-directed.  Affect and mood were appropriate to the situation.  He denied current thoughts, plan or intent to harm others or himself.  There were no hallucinations and no overt evidence of psychosis.  

A QTC examination report, dated in October 2007, shows that the Veteran complained of symptoms that included constant insomnia, irritability, and nightmares, manifested by reduced social interaction and fragmented sleep.  His medications were noted to include Celexa, with minimal response, and no side effects.  He had not received psychotherapy within the last year.  He had been hospitalized in 1984.  He had no emergency room visits due to psychiatric symptoms.  He reported a history of convictions related to drug charges, and a divorce.  He currently had a girlfriend.  He had a distant relationship with his children.  He was currently working as a substance abuse counselor, where he has been for five months.  He had a good relationship with his supervisor and co-workers.  He had not lost any time from work.  

On examination, orientation was within normal limits.  Appearance, hygiene, and behavior, were appropriate.  Affect and mood were abnormal with impaired impulse control, some unprovoked irritability, and periods of violence, that affected motivation and mood by causing isolation.  Communication and speech were within normal limits.  Concentration was mildly impaired due to distractability.  There were panic attacks less than once a week.  There were no delusions, hallucinations, obsessional rituals, or homicidal or suicidal ideation.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  Memory was impaired to a mild degree, manifested by forgetting names, directions and recent events.  The Axis I diagnoses were PTSD, and polysubstance dependence in remission.  The Axis V diagnosis was a GAF score of 60.  The examiner noted that the Veteran did not have difficulty performing activities of daily living, and that he had occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  

A QTC examination report, dated in December 2008, shows that the Veteran complained of symptoms that included recurring memories two to three times per month, and nightmares usually triggered by television.  He reported having trouble staying asleep, not liking crowds, and a history of depression and feelings of detachment from other people.  He reported some problems with irritability, anger, an exaggerated startle response, an inability to trust people, and hypervigilance.  He reported a history of suicidal and homicidal ideations about a year before related to a break-up with a girlfriend.  He said he submerged himself in his work to avoid depression.  He reported a distant history of polysubstance dependence, but that he has been clean and sober for 24 years.  He was currently taking Ambien, but had difficulties with over sedation the next day.  He also reported taking Zoloft with sexual side effects.  He denied a history of psychiatric hospitalization, other than for rehabilitation (i.e., treatment for substance abuse).  He has applied for an inpatient VA PTSD program.  

Following separation from service, he had worked in heating and air conditioning for 25 years, but he quit due to knee problems.  He was then a substance abuse counselor for 11 years, where he had difficulty due to a bad temper and irritability.  He then worked at another substance abuse counseling job for one year.  He was fired after he confronted a supervisor over a debt owed to a friend.  He currently worked as a substance abuse counselor for a private group, where he has been for 14 months.  He had generally good relationships with supervisors and co-workers, although he complained of being suspicious and worrying about getting fired.  He said he took two to three days per month off due to his PTSD symptoms.  He had problems with falling asleep at work at times, especially if he had nightmares the night before.  He has twin adult daughters, with whom he has a "fairly distant" relationship.   He currently has a fair relationship with a girlfriend; he had no other friends and did not like to socialize.  He worked out in a gym to relieve stress.  


On examination, he was alert and oriented to person, place, time and situation.  Appearance, hygiene, and behavior were appropriate.  Mood was anxious and depressed with reactive affect.  Depression was near-continuous, and it impaired but did not preclude his ability to function independently and effectively.  Communication, speech, and concentration were normal.  He had panic attacks less than once a week.  There was no history of delusions or hallucinations, and none were observed during the examination.  There were no obsessional rituals.  Thought processes, judgment and abstract thinking were intact.  He had mild short-term memory problems such as forgetting names and recent events.  He denied suicidal or homicidal ideations.  The Axis I diagnosis was PTSD, with a current GAF score of 55, and polysubstance dependence in full sustained remission, with a current GAF score of 85.  

The examiner noted that the Veteran had no difficulties performing the activities of daily living, and that he had difficulty establishing and maintaining effective work and social relationships due to depression, anxiety, temper problems and social withdrawal, and difficulty getting along with people.  He had difficulty maintaining family role functioning, with a history that included two failed marriages.  He had no difficulty understanding simple or complex commands, and did not appear to pose a threat or persistent danger or injury to himself or others.  

A VA hospital report, covering treatment provided between August 11, 2010 and September 1, 2010, shows that the Axis I diagnoses were PTSD, and recurrent major depressive disorder.  This report shows that the Veteran was admitted to an inpatient PTSD program, with symptoms of hypervigilance, avoidance, and re-experiencing trauma.  His GAF upon admission was 45.  The report states that he was discharged from the program early for a violation of unit policy.  There was no suicidal or homicidal ideation upon discharge.  The Board notes that a temporary total evaluation is in effect based on this treatment.  See 38 C.F.R. § 4.29.  

Based on the evidence of record, the Board finds that prior to July 18, 2011, an initial evaluation in excess of 50 percent is warranted. The Veteran's symptoms demonstrate occupational and social impairment with reduced reliability and productivity.  However, a 70 percent rating is not warranted, as the evidence does not show deficiencies in most areas such as work, school, family relations, judgment or mood, and a 100 percent rating is not warranted because the evidence does not show total social and occupational impairment.  

The overall severity, frequency and duration of his symptoms shows that during this time period the Veteran was able to work as a substance abuse counselor with various organizations, his judgment was generally fair, he had no psychotic symptoms, or suicidal or homicidal ideation with intent or plan.   He did not demonstrate any difficulty in performing activities of daily living. His GAF scores for this period ranged primarily from 55 to 60, which are evidence of moderate symptoms.  See QRDC DSM-IV.  To the extent that the October 2007 QTC report notes "periods of violence that affected motivation and mood by causing isolation," this is not shown in the evidence.  See also June 2010 VA progress note (showing that the Veteran denied having any problems with violence in the last 20 years). Further, this notation is inconsistent with the findings in the rest of the examination report.  Accordingly, a rating of 50 percent but no higher is warranted for the Veteran's PTSD for the period prior to July 18, 2011.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate to compensate the Veteran for his PTSD symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have symptoms that include recurring memories, nightmares, sleep disturbance, social isolation, depression, irritability, anger, and an exaggerated startle response.  The rating schedule contemplates these types of symptoms.  38 C.F.R. § 4.130, DC 9411.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

III.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an increased initial evaluation for PTSD, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in August 2013, of the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as April 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and records from the Social Security Administration.  

With regard to the claims under 38 U.S.C.A. § 1151, the Veteran has not been afforded an examination, and medical opinions have not been obtained.  However, the Board has determined that no additional disability is shown, and there is no competent opinion of record in support of any of the claims.  Therefore, an opinion is not required as to any other issues pertaining to proximate cause, including negligence and reasonable foreseeability, and an examination and an etiological opinion need not be obtained.  See 38 C.F.R. §§ 3.159(d), 3.361(d) (2013); Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability due to headaches, a right elbow condition, a left elbow condition, and a neck condition, is denied.

An initial evaluation of 50 percent for PTSD for the period prior to July 18, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


